Title: To George Washington from Joseph Reed, 16 February 1780
From: Reed, Joseph
To: Washington, George


          
            Sir
            In Council Philadelphia February 16th 1780
          
          Our reluctance to take any step which may add to the many cares and embarrassments that necessarily attend your Excellencys station will we hope apologize for giving you this Trouble.
          The Officers and Men enlisted from the state of Pennsylvania into Colonel Hazens regiment have applied to this Board to partake of the Bounty of the state in Cloathing shoes and other things which have been granted to compensate the depreciation of their pay and encourage them to persevere in the service. We were about to comply with their request when Colonel Hazen by the enclosed letter remonstrated against it as prejudicial to the service generally and injurious to his regiment in particular. We have therefore declined for the present, gratifying those Officers and concluded to wait your Excellencys advice which will govern our conduct in the business. I am with every sentiment

of respect and regard Your Excellencys Most obedient and very humble servant
          
            Jos: ReedPresident
          
        